Citation Nr: 0712889	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-34 217	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for an eye disability.

2. Entitlement to service connection for headaches.

3. Entitlement to a compensable rating for residuals of a 
right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to February 1976.  He died in October 2006.  This 
appeal is before the Board of Veterans' Appeals (Board) from 
a September 2003 rating decision of the San Diego, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In November 2006 the Board issued a 
decision denying service connection for an eye disability and 
a compensable rating for residuals of a right 5th metacarpal 
fracture, and remanding the issue of service connection for 
headaches to the RO.



ORDER TO VACATE

In November 2006 the Board issued a decision denying service 
connection for an eye disability and a compensable rating for 
residuals of a right 5th metacarpal fracture, and remanding 
the issue of service connection for headaches to the RO for 
additional development.  Subsequent to the issuance of that 
decision/remand, the Board received notice that the veteran 
died in October 2006, before the issuance of the November 
2006 Board decision/remand.  

The Board was not aware of the veteran's death prior to 
promulgating its November 2006 decision/remand.  As a matter 
of law, claims do not survive an appellant's death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

Hence, the November 28, 2006, Board decision/remand must be, 
and is, VACATED.



[The Board will issue a separate decision dismissing the 
veteran's appeal.]



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


